Title: To Alexander Hamilton from Robert G. Harper, 5 June 1800
From: Harper, Robert G.
To: Hamilton, Alexander

Baltimore June 5th. 1800 
As your military cares, my dear Genl. are soon to end, you may, perhaps, find liesure to attend a little to affairs of a civil nature. How stands the Election in your state? We are yet in the dark respecting its result, of which very contradictory and varying accounts are published.
It may be of use to you to know how matters stand, and are like to stand, in this quarter, and to the Southward. I have some correspondences which will probably enable me to give you information of this kind, that may be depended on. You can tell me better than any other person, what is going on, and likely to happen, in your part of the Continent. If you think that a correspondence during the summer would be useful, I will not be wanting to it, & in the meantime, I will begin with telling you, that the federal party here, who have the entire management of affairs and a great majority in the state, enter warmly into the Plan of supporting Pinckney with Adams. With few exceptions, none that I know of, they would be well satisfied to see the former elected President, should it so happen; and many of them including some of the most important characters, strongly desire it. They are however convinced that no direct attempt can safely be made to drop or supercede mr. Adams. It would create uncertainty division & defeat. Let both men be held up till the Electors come to vote; & then let those who think mr. Adams unfit to be President drop him silently. Not a few, I suspect, will persue this conduct; and I have no difficulty in acknowledging that I should be of the number, were I an Elector: for I am so strongly impressed with Mr. Adams’s incapacity, and with the mischiefs that must result from an administration systematically & ably opposed, & too weak & not able to be supported by men of sense & principle, that I could never, under any circumstances, give him my vote.
The federalists in this state, will, I am persuaded, take measures to secure the whole ticket; which is fully in their power. The plan in contemplation is, to convene the new Legislature as soon as chosen, & appoint the Electors by joint Ballot of the two Houses. The outcome will be safe & certain; & if such information should be received from other states, as to afford responsible ground of confidence that it will be effectual, I have no doubt that it will be taken. It therefore behoves us much to obtain certain & regular information from our friends every where, so as to enable us to prepare the way in time for this measure.
Adieu my dear Genl. Accept my best wishes, & be assured that I am your’s most sincerely

Rob: G: Harper

 